Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“dental monitoring system” in at least claim 14:  based on at least the description of Fig.16 (“Fig.16 shows a computer system 1601 that is programmed or otherwise configured to implement a method for remote dental monitoring”, [0116] of specification), the dental monitoring system will be interpreted as encompassing any generic or specific computer system, processor or hardware capable of executing software, programs or instructions to implement the method, which would include computers, laptops, tablets, smartphones, etc.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14-16, 19, 29-46, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (WO 2021/058930, hereinafter “Chambers”) in view of Bevis et al. (US 2021/0052138, hereinafter “Bevis”).
As to claim 14, Chambers discloses an intraoral imaging system comprising: 
an intraoral adapter comprising: 
an elongated housing (tubular body 201, Figs.2,3,5) comprising a viewing channel between a proximal portion and a distal portion of the elongated housing (space, not numbered, shown between proximal end 207 and distal opening 205 in Figs.2,6), wherein the viewing channel defines a field of view of an intraoral region of a subject's mouth (the viewing channel through the tubular body will define a field of view of the intraoral region when rim 203 is placed in the mouth, Fig.1); and 
a mount (band 202, Figs.1-3) for coupling the intraoral adapter to a mobile device comprising a camera (band 202 couples the tubular body 201 with a smartphone having a camera, page 3, lines 28 to page 4, line 3), wherein the mount is located on the distal portion of the elongated housing, (Figs.1-3) and configured to couple the mobile device to the intraoral adapter such that a longitudinal axis of the viewing channel is substantially aligned with an optical axis of the camera of the mobile device (the shape and elasticity of band 202 allows for vertical and horizontal adjustment of the body 201 relative to the mobile device, (page 5, lines 9-10, page 7, lines 14-21), to allow for different positions of the camera on the mobile device, such adjustment configures the mount to allow for the alignment of a longitudinal axis of the viewing channel with the camera optical axis, depending on camera position),
wherein the elongated housing comprises a flange (rim 203, Figs.3,5,6) for coupling the intraoral adapter to the subject's mouth (page 6, lines 1-3), wherein the flange is positioned entirely outside the field of view of the intraoral region of the subject's mouth (since rim 203, Fig.6, does not extend into the viewing channel, it is positioned entirely outside of the field of view of the intraoral region); and 
a dental monitoring system (mobile device 400, which can be a smartphone, page 3, line 28, constitutes a “dental monitoring system”).
The elongate housing (tubular body 201) of Chambers appears to have a constant outer diameter along its length (see Fig.3) and thus Chambers fails to disclose that the cross-sectional width at opposing ends of the elongate housing gradually increases from the distal portion to the proximal portion thereby resulting in an exterior surface having an outward sloping profile (e.g. tapered shape that decreases from the flange end to the mount end).  However, a change in shape without criticality is an obvious matter of design choice to a person of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966): The court held that the configuration of the claimed disposable nursing container was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Applicant has not disclosed that the tapered shape provides an advantage, is used for any particular purpose, or solves a stated problem.  In fact, besides disclosing that the elongated housing MAY be tapered to increase from the mount end to the flange end (as claimed), Applicant alternatively discloses that the elongate housing MAY be tapered to increase from the flange end to the mount end (tapered opposite to what is claimed) (see paragraph [0057] of the specification)1 with no particular effective difference or advantage provided.  Furthermore, one of ordinary skill in the art would have expected the elongate housing (201) of Chambers to perform equally well with a smaller cross-sectional width at the end which mounts to the mobile device since a slightly smaller cross-sectional width will have no effect on the camera field of view, which is extremely narrow at this end, and thus no effect on the overall imaging operation of the housing.  Therefore, it would have been an obvious matter of design choice to modify Chambers to include an outwardly sloping profile as specified in claim 14.
Chambers also fails to teach the particulars of the dental monitoring system (mobile device 400), and specifically that the dental monitoring system is used in teledentistry, and thus configured to (i) notify the subject to capture one or more scans using the intraoral adapter and (ii) assess or review a quality of the one or more scans before providing the one or more scans to a dental practitioner or an image processing unit.  However, Bevis teaches a similar dental monitoring system (smartphone, [0013]) for use in teledentistry which is configured to (i) prompt a user to obtain images of the mouth (“user…will be prompted to obtain one or more images” of oral cavity, [0047],[0048]) and (ii) assess image quality of the obtained images (determines image quality features from the images, [0052]-[0053], and determines whether they satisfy a predetermined threshold for quality, [0057]-[0058], before being stored or transmitted to a dental professional, [0066]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the dental monitoring system of Chambers as a teledentistry service, as taught by Bevis, in order to provide a low-cost and low-burden solution to oral review and analysis between in-person checkups (Bevis, [0003]).  In doing so, it would therefore be obvious to further configure the dental monitoring system of Chambers to provide the instruction for obtaining the images and quality review of those images as taught by Bevis as set forth above.
As to claim 15, the one or more scans indicate a dental condition of the subject, wherein the dental condition comprises (i) a movement of one or more teeth of the subject, (ii) an accumulation of plaque on the one or more teeth of the subject, (iii) a change in a color or a structure of the one or more teeth of the subject, (iv) a change in a color or a structure of a tissue adjacent to the one or more teeth of the subject, and/or (v) a presence or lack of presence of one or more cavities (although Chambers mentions determining “whether plaque or gingivitis is worsening or getting better”, page 3, lines 3-7, the images can be used to indicate all conditions (i)-(v)).
As to claim 16, wherein the one or more scans comprise a plurality of intraoral images or videos, wherein the plurality of intraoral images or videos are usable to (i) predict a movement of one or more teeth of the subject, (ii) identify enamel wear patterns, (iii) create or modify a dental treatment plan, or (iv) generate or update an electronic medical record associated with the dental condition of the subject (by nature of the obtained images/videos providing stored snapshots of dental conditions over time, page 3, lines 3-7, these images/videos would be usable to do all of (i)-(iv) above).
As to claim 19, wherein one or more scans are usable to assess the subject's actual progress in relation to a dental treatment plan based at least in part on a comparison of (i) one or more changes in a dental structure or the dental condition of the subject and (ii) a planned or estimated change in the dental structure or the dental condition of the subject (by nature of the obtained images/videos providing stored snapshots of dental conditions over time, page 3, lines 3-7, these images/videos would be usable to do all of (i)-(iv) above).
As to claim 29, the dental monitoring system is configured to notify the subject to capture the one or more scans based on a timeline or a milestone associated with a dental treatment (by using the dental monitoring system features of Bevis, as set forth above, the smartphone will notify the subject to take images based on a scheduled checkup or other routine maintenance, Bevis, [0047]).
As to claim 30, the dental monitoring system is configured to prompt the subject to retake a scan if the scan does not meet a threshold image or video quality (by using the dental monitoring platform features of Bevis, as set forth above, the smartphone will prompt the subject to retake the image if not satisfactory, see “feedback” to retake images in [0060]-[0062]).
As to claim 31, the threshold image or video quality corresponds to at least one of image clarity, image focus, or image centering, and whether the subject has achieved a full occlusion capture including internal edges of a left dental arch, a right dental arch, a top dental arch, and/or a bottom dental arch (by using the dental monitoring platform features of Bevis, as set forth above, the thresholds and quality features would include blur quantification and amount of high frequency components (clarity and focus) [0053], [0063], whether movement/angling of the camera is  required (image centering) [0059]-[0060], and whether the desired regions, e.g occlusion regions, or key mouth parts, e.g. dental arches, are present or absent from the images [0054]).
As to claim 32, the dental monitoring system is configured to provide the subject with feedback or commentary from the dental practitioner (any smartphone is configured to send and receive text and/or images and thus would be configured to receive feedback or commentary from another person (e.g. dental practitioner)).
As to claim 33, the feedback or commentary comprises one or more annotations to the one or more scans (any smartphone is configured to send and receive text and/or images and thus would be configured to receive images with annotations).
As to claim 34, the dental monitoring system comprises a computer program or a mobile application comprising instructions executable by the mobile device to (i) notify the subject to capture the one or more scans and (ii) assess or review the quality of the one or more scans (although smartphones inherently run programs/software to perform the application functions, Bevis verifies this, [0035]: imaging device 100 can be a smartphone “comprising software as an application with facilitates one or more aspects of the imaging system or method as described”).
As to claim 35, the dental monitoring system is configured to provide the subject with guidance or instructions for positioning or moving the intraoral adapter to capture the one or more scans (by using the dental monitoring system features of Bevis, as set forth above, the smartphone will instruct the user how to move the imaging system to obtain satisfactory images, Bevis, [0060]-[0061]).
As to claim 36, the guidance or instructions comprise audio or visual prompts (Bevis, [0062]).
As to claim 37, the flange extends peripherally around an opening at the proximal portion of the elongated housing (rim 203, as shown in Figs.2,5,6).
As to claim 38, the flange extends around at least a portion of the opening at the proximal portion of the elongated housing (rim 203, as shown in Figs.2,5,6).
As to claim 39, the flange extends outwards from a peripheral portion or a perimeter of the opening (rim 203, as shown in Figs.2,5,6).
	As to claim 40, the flange does not extend into the viewing channel and does not block or occlude the field of view (rim 203 does not extend into the viewing channel as shown in Fig.6 and thus does not block or occlude the field of view).
	As to claim 41, the flange permits or enables a movement or an adjustment of the intraoral adapter relative to one or more intraoral regions of interest for imaging of the one or more intraoral regions of interest (given the shape and small radial extent of rim 203, the rim would permit a movement or adjustment relative to a region being imaged by a user’s hand).
	As to claim 42, the flange permits or enables the imaging of the one or more intraoral regions of interest from a plurality of different angles or perspectives, wherein the plurality of different angles or perspectives comprise a front view, a side view, a bottom view, and a top view of the one or more intraoral regions of interest (given the shape and small radial extent of rim 203, the rim would permit a movement or adjustment when placed in the mouth, allowing imaging of different regions, any of which can be labeled as front, side, top or bottom).
	As to claim 43, the flange permits or enables a movement or an adjustment of the intraoral adapter while the flange is positioned between a lip portion and a gum portion of the subject's mouth for imaging of one or more molar regions of the subject's mouth (given the shape and small radial extent of rim 203, the rim would permit a movement or adjustment while the flange is positioned between a lip portion and a gum portion (page 2, line 27 to page 3, line1), allowing imaging of different regions, e.g. molar regions if moved left or right, or if the user opens the teeth slightly).
	As to claim 44, the flange is configured to be inserted into the intraoral region of the subject's mouth such that the flange is located between a lip portion and a gum portion of the subject's mouth (flange is positioned between a lip portion and a gum portion, page 2, line 27 to page 3, line1).
	As to claim 45, the flange comprises a concave curvature that is configured to conform to a shape or a structure of a gum portion of the subject's mouth (concave curvature, Fig.6, similar to the typical curvature of an adult’s teeth, page 6, lines 1-3).
	As to claim 46, the field of view has (i) a circular or elliptical shape, (ii) a shape that comprises at least three or more sides, (iii) a hexagonal shape, (iv) a regular shape that comprises two or more sides with a same length, or (v) an irregular shape that comprises two or more sides with different lengths (rectangular shape, Figs.2,5,6, but irregular shapes may be used, page 4, lines 4-6).
	As to claim 48, the mount is configured to mechanically engage with the mobile device or a casing of the mobile device using an elastic band, a strap, a clamp, a hook, a magnet, a bracket, or a holder (band 202 is made of an elastic material, page 4, line 9, and consititutes an elastic band, a strap, a clamp, a hook, a bracket and a holder).
As to claim 49, the mount is detachable from the elongated housing (Chambers teaches that the rim, tubular body (elongate housing) and the band (mount) can be made separately and attached together by an exemplary over-molding process (page 8, lines 17-21); thus, the band would be capable of being detached from the tubular body by, for example, removing a molding piece that is attaching them).

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
As set forth above in the rejection of claim 14, the Examiner concluded that providing the Chambers housing with an outwardly sloping profile (i.e. tapered shape that increases from the mount end to the flange end) would be an obvious design choice, based at least in part on the fact that no advantage, particular purpose or solution to a problem was disclosed.  In Applicant’s remarks filed July 12, 2022, Applicant contends that there imaging and optical advantages to this tapered shape, yet provides no evidence that the tapered shape creates these advantages. 
Applicant contends that the tapered shape “helps to define and optimize a field of view (for imaging an intraoral region of a subject’s mouth), thereby allowing for images of a full dental arch”.  The Examiner respectfully disagrees.  Applicant’s own disclosure attributes the field of view of the subject’s mouth as being defined by the viewing channel, the maximum extent of which occurs at opening 160 (see Applicant’s Fig.6A) at the flange end of the housing.  Whether the housing extends back to the mount end with a decreasing width (as now claimed) or with a constant width (as in Chambers), neither wall profile will affect this fixed field of view defined by opening 160.  Further still, since it is the field of view defined by the opening 160 that would allow for full dental arch images, it is unclear how the tapered profile would affect the ability to take such images.
Applicant goes on to suggest that a housing having a constant cross-sectional profile/width (as in Chambers) “may not be capable of full dental arch imaging…due to limited or reduced field view”.  However, Applicant does not explain how the housing profile (constant vs. tapered) affects the field of view defined by the end opening of such housing.  Furthermore, Applicant fails to explain how the housing profile limits or reduces the field of view.  Instead, given two tubular housings with the same field of view width, it would appear that both housings would still have the same field of view, neither being limited or improved, no matter which profile is used (see figures below).  Therefore, Applicant’s arguments are not persuasive.

    PNG
    media_image1.png
    323
    570
    media_image1.png
    Greyscale

	Applicant additionally attributes the tapered profile to “more uniform light diffusivity” and improved “quality/quantity of light signals detectable by the camera”, yet provides no explanation as to the relative relationship of profile with light diffusivity or quality/quantity of light signals.  Therefore, Applicant’s arguments are not persuasive.
	Regarding the Bevis reference, Applicant contends that one would not combine the teachings of Chambers and Bevis because Bevis fails to disclose an intraoral adapter, and thus operates according to a different principle than Chambers.  The Examiner respectfully disagrees.  Both Chambers and Bevis operate to take images of the oral cavity, whether an intraoral adapter is used or not.  The features of Bevis relied on by the Examiner are directed to the dental monitoring system (smartphone software), which are lacking in Chambers, and has nothing to do with the intraoral adapter.  Use of the known features of Bevis in the smartphone of Chambers will only increase the functionality of the Chambers system.  Applicant further points to the orientation sensor 70 of Bevis as being important for providing feedback to the user and such feedback would not be necessary in Chambers.  This is not found persuasive.  Bevis discloses many features that might not be necessarily useful in the Chambers system, however, this will not void obviousness to use the useful features that would only improve the Chambers system.
	Regarding claims 30 and 31, Applicant believes that there is nothing in Chambers or Bevis that teaches or suggest that full occlusion capture is possible.  Full occlusion capture is a function of the capability of moving the camera around the dental arches, which depends on lip and check elasticity, whether using a intraoral adaptor, a cheek retractor, or just manually retracting mouth position to provide the proper angle to obtain the side occlusion images.  Figure 1 of Chambers suggests that the intraoral adapter of Chambers fits in the mouth of a subject and holds the mobile device relative to the mouth in a substantially identical manner as Applicant’s adaptor.  Given the relative size of the intraoral adaptor of Chambers with respect to the mouth (Fig.1), and the fact that the adaptor could be used to retract the mouth/cheek of the user in order to obtain the left and right side occlusion images, there is no reason to believe that full occlusion capture is not possible with the Chambers device.  Bevis takes images using only the smartphone camera.  Since the Examiner can take full occlusion images with his Iphone by merely retracting the mouth/cheek with his finger (e.g. to obtain the left and right occlusion images), there is no reason to believe that full occlusion capture is not possible with the smartphone camera of Bevis.  Therefore, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Applicant alleges other “advantages” of the tapered shape on pages 7-8 of the remarks filed July 12, 2022, Applicant does not provide persuasive evidence to support that these alleged “advantages” are a result of the tapered shape.  See the Response to Arguments section below for a full explanation.